 

 

 

oe Ten RA HANNO ROE EN Rien
ten a be got te oy

A Ae Mh wks i d
:
x

DOCUMENT

  

      

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNPTED STATES OF AMERICA Protective Order
w 20 Cr. 143 (GEDY

ALILASSAN IDDRIS LARL

Deferedant.

Upon the application of the Unrted States of America, with the consent of the undersigned
counsel, and the defendant having rayuested discovery under Fed. R. Crm. P. 1é(a). the Coun
hereby finds and orders as tollows:

1, Disclosure Material, The Government will make disclosure to the defendant of
documents, objects and infurmanion, including electronically stored mtormation ("EST"), pursuant
to Federal Rule of Criminal Procedure 16, 18 LUS.C. § 3500, and the Government's general
obligation to produce exculpatory aml bnpeachment material in criminal! cases, all of which wil!
be referred iv herein as “disclosure maternal.” The Government's disclosure material may imehide
material that (1) affects the privacy. confidentiality and business imterests of individuals asd
entities, including victims, (4) would mpede, if prematurely disclosed, the Government's angouie
investigation of uncharged individuals: (a1) would risk prejudicial pretrial publicity if publicly
disseminated; and (iv) that is net authonzed to be disclosed to the public or disclosed heyond that
which i necessary for the defense of this criminal cane.

2. Facilitation of Discovery. The entry of a protective order in this case will permit
ihe Government to produce expeditiously the disclosure material without futher lingation or the
need for redaction. Howall also afford the defense prompt access to those rsaterials, m amredacted

form, Which will facilitate the preparation of the defense.

 

 

 

 
 

»

3. (oad Cause. There is ceod cause for entry of the protective arder set forth herem.
ACCORDINGLY IT IS HEREBY ORDERED:

A, Disclosure maicral sball not be disclosed by the defendant or defense counsel,
including any successer counsel (the defense’) other than as act forth here, and shall be used
hy the defense solely for purposes of deferaling ths action. The defense shall not post any
disclosure material on any Intemet ste or network site to which persons other than the partics
hereto have access, und shall nol disclose any disclosure material to the media or any third party
except as set forth below.

5. Disclosure material may bc disclosed by counsel to:

(a) Personnel for whose conduct counsel is responsible, ie, personnel omployed
by or relained by counsel, as needed for purposes of defending this action: and
ib) Prospective witnesses for purposes of defending this action.

. The Gevernment may asthonze, in writing, disclosure of disclosure material beyond

that otherwise permitted by this Order without further Order of this Coun.

.. This Order docs not prevent the disclosure of any disclosure matcrial im anv bearing

or trial held m this action. or to any judge ur magostratc nadge, for purposes of this action. All

a

filings should comply with the privacy protection provisions of Fed. R. diam. P. 40.7,

we

Except for disclosure material that has been made part of the record of this case,
the defense shall roturn to the Government or securely destroy or delete all disclosure material
within 20 days of the expiration of the pened for direct appeal from any conviction and sentence

in the above-<caphoned case; the period af ducct appeal from any onder dismissing any of the

Es

 

 
 

 

charges m the above-captioned case: or the granting of any motion made on behalf of the
Government dismiasing any charges im the above-captioned cuse, whichever date is later. This
provision does not apply to any disclosure material or ES] that belongs to the defendant.

9. The defense shall provide a capy of this Order tw prospective witnesses and persons
retained by counse] to whom the defense has disclosed disclosure material. All such persons shall
be subject to the terms of this Order.

19. 9 The provisions of this onder shall not terminate at the conchigion of this criminal
prosecuhon and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
Lntted Stules Attormey

fepee ‘

be Ags Lae Date: March 31, 2020
Mitzi §. Steiner

OT Lonrted States Agorney

Vs GU é

Mark 1. Cohen. Esq.
Counsel for ALHASSAN IDDRIS LARI

if

Date: Ad f Le exe? 7)

 

 

SO ORDERED.
Dated: New York, New York
Apnt —. 2020 APR 06 2090

  

PES DISTRICT FUDGE

 
